Citation Nr: 0728884	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for chronic pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1985.  The veteran thereafter served with a reserve 
component from February 1989 to September 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2007, the veteran 
testified at a hearing before the undersigned.

Notably, entitlement to service connection for headaches was 
previously denied in a May 1986 decision.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since the final May 1986 decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for chronic 
pain syndrome, and the reopened claim of entitlement to 
service connection for headaches, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1986 rating decision, the RO denied service 
connection for headaches.  A notice of disagreement was not 
received within the subsequent one-year period, and that 
decision is now final.

2.  The evidence received since the May 1986 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for headaches 
and the claim is reopened.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for headaches.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the application to reopen the claim of entitlement to 
service connection for headaches, it is contended on behalf 
of and by the veteran that her current problems with 
headaches first started while in military service and have 
continued since that time.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

A claim of entitlement to service connection for headaches 
was previously denied by the RO in a May 1986 rating 
decision.  Specifically, the RO denied the claim based on a 
finding that no diagnosis was made at the May 1986 VA 
examination and/or no chronicity had been established between 
current headaches and military service.  In June 1986, the 
veteran was provided notice of this denial at her last 
address of record.  She did not appeal, and that decision 
became final. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the May 1986 decision in light of the totality 
of the record.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the rating 
decision in question and finds that the evidence includes, 
for the first time, post-service diagnoses of migraine and 
tension headaches and an opinion that the headaches were 
caused by the veteran's military service.  See private 
treatment records from Mont Alto Family Practice dated from 
July 1997 to April 2000; letter from Physician Assistant (PA) 
George J. Majus received by the Board in April 2007. 

Given the fact that the claim was previously denied due to a 
lack of a post-service diagnosis and/or lack of evidence of 
chronicity, the Board finds that the additional medical 
evidence which addresses both of these prior problems is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Finally, any defect with respect to VA's duties to notify and 
assist the veteran with the development of her claim to 
reopen is harmless error because the claim to reopen the 
issue of entitlement to service connection for headaches is 
granted, to that extent only.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Any defect with regard to VA's duties 
to notify and assist the veteran with regard to the 
underlying service connection claim should be addressed on 
remand.

ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for headaches is reopened 
and the appeal is granted to this extent.


REMAND

As to entitlement to service connection for headaches, 
service medical records show the veteran's complaints and/or 
treatment for tension and/or muscle headaches starting in 
1977.  Moreover, the post-service records from Mont Alto 
Family Practice show her complaints and/or treatment for 
tension headaches starting in 1997 and migraine headaches 
starting in 1999.  However, while a private PA, George Majus 
provided an opinion as to the origins of these headaches, 
such an opinion has not been obtained from a VA physician.  
Accordingly, the Board finds that a remand to obtain such a 
VA medical opinion is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Similarly, as to entitlement to service connection for 
chronic pain syndrome, service medical records show the 
veteran's complaints and/or treatment for left Achilles 
tendon, left leg, left ankle, right wrist, left thumb, and 
left hand pain starting in 1976, left knee pain starting in 
1979, cervical and/or lumbar spines pain with muscle spasms 
starting in 1980, and left ankle pain starting in 1980.  
Moreover, the post-service records from Mont Alto Family 
Practice show her complaints and/or treatment for chronic 
pain syndrome starting in 1999.  However, while PA Majus 
provided an opinion as to the origins of the chronic pain 
syndrome, such an opinion has not been obtained from a VA 
physician.  Accordingly, the Board finds that a remand to 
obtain such a VA medical opinion is also necessary.  
38 U.S.C.A. § 5103A; Rabideau, supra.

Next, the claims file reflects that the veteran submitted 
records to the RO in June 2004, which appear to be the 
medical records she filed in support of her claim for Social 
Security Administration (SSA) disability.  However, the 
records do not include a copy of the SSA decision.  
Therefore, given VA's obligation to associate with the record 
all of the veteran's SSA records prior to adjudicating her 
claim, on remand VA should contact the SSA and obtain a copy 
of that decision.  However, given the records already filed 
by the veteran, the request for her SSA decision should not 
include a request for the supporting medical evidence unless 
the claimant notifies VA that the records she already filed 
with VA did not include all of these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Also see Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

As to other outstanding evidence, the veteran specifically 
testified about post-2004 private treatment records for her 
claimed disabilities; however, no such records appear in the 
claims file.  Likewise, in a September 2006 statement the 
veteran discussed, in part, a letter she received from VA 
about the recent United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); however, a copy of the Dingess 
letter does not appear in the claims file.

Accordingly, on remand, the veteran should be asked for 
authorizations for VA to obtain her post-2004 private 
treatment records and a copy of the cited to Dingess letter 
should be associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  Contact the veteran and ask her if 
the records she already filed with VA in 
June 2004 constitute all the records she 
filed in support of her SSA disability 
claim.  

2.  Then, obtain from the SSA a copy of 
its disability decision and, if the 
veteran indicated there are outstanding 
SSA records, obtain copies of these 
records.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All 
actions to obtain the requested records 
should be documented fully in the claims 
file.  Thereafter, the veteran should be 
notified in writing if the records are 
unavailable.  Because these are Federal 
records, if they cannot be located or no 
such records exist, a memorandum of 
unavailability must be associated with 
the claims file.

3.  Contact the veteran and request that 
she supply authorizations for VA to 
obtain copies of all of her post-2004 
treatment records.  If the veteran 
thereafter supplies VA with the requested 
authorizations, these authorizations 
should be used to obtain the identified 
records.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  The veteran 
should be notified in writing if any of 
the records are unavailable.

4.  Obtain and associate with the claims 
files a copy of the Dingess letter cited 
to by the veteran in her September 2006 
letter.  If the Dingess letter can not be 
located, a second Dingess letter should 
be mailed to the veteran and a copy of 
that letter associated with the claims 
file.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), schedule the veteran for 
appropriate VA examinations to ascertain 
and origins of her headaches and chronic 
pain syndrome.  The claims file must be 
reviewed by the examiner(s) in 
conjunction with the requested 
examination(s).  Based on a review of the 
claims folder and examination of the 
veteran, the appropriate examiner should 
answer the following questions:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran has 
chronic tension headaches and/or 
migraine headaches?

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran has 
chronic pain syndrome?  If so, is it 
related to fibromyalgia?

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
headaches were caused or aggravated 
by military service?

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran's 
chronic pain syndrome and/or 
fibromyalgia was caused or 
aggravated by military service?

Notes:  When providing answers to the 
above questions, the physicians should 
comment on the service medical records 
documentation of complaints and/or 
treatment for headaches starting in 1977 
and muscle pain starting in 1979 or 1980 
as well as the opinion received from PA 
Majus in April 2007.  The physicians 
should also comment on whether the 
veteran's fibromyalgia, if any, and 
chronic pain syndrome, if any, are the 
same disability, or whether they are two 
separate and distinct disorders.

The physicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physicians are requested to provide a 
rationale for all opinions expressed.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
38 C.F.R. § 3.159, such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Dingess.  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

7.  Thereafter, the RO/AMC should prepare 
a new rating decision and readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal remain denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal 
including the evidence filed directly 
with the Board in April 2007.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


